DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claims 1, 9, 16, and 20 have been amended. Claims 1-23 have been examined.

Response to Arguments/Amendments
Applicant’s arguments, see the top of p. 13 filed 10/14/2021, with respect to the rejection(s) of claim(s) 1-3 and 7 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2010/0082620 by Jennings.
Applicant’s arguments, see the p. 15 filed 10/14/2021, with respect to the rejection(s) of claim(s) 9-10 and 13-14 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new U.S. Patent Application Publication 2013/01736396 by Chandra et al.
Applicant's remaining arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see p. 13 filed 10/14/17), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On p. 13 of the remarks, Applicant argues that combining Pasca’s filtering with Zhao’s structured facts would require a change in the operation of Pasca. Applicant has not clearly explained why this would make Pasca’s operation unfit for its intended purpose. There does not appear to be any particular limit to a structured fact pattern that would disqualify it from combination with Pasca’s pattern filtering. Storage of patterns as structured fact patterns would appear to be a convenient tool to use for storage and retrieval of Pasca’s patterns as indicated in the rejection. Applicant’s argument is not persuasive.
On p. 14 of the remarks, Applicant essentially argues that cited art of record Jones fails to teach a determination that a query relates to an entity in a knowledge base and includes unique fact trigger as provided in claim 16. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection relies upon Pasca in addition to Jones. Pasca is relied upon to disclose a determination that a query relates to an entity in a knowledge base and includes data. Jones is relied upon for teaching a broad but reasonable interpretation of a unique fact trigger. The rejection relies upon the combination of Pasca and Jones, and Applicant’s argument is not persuasive.
Additional arguments are based upon previous arguments, and are not persuasive for the same reasons presented above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably the sentences being classified as good facts based on the entity being a topic of the sentence.” Paragraph 0099 of Applicant’s specification describes classification of sentences as “good,” but fails to describe classifying sentences as “good facts” as claimed. Applicant has not indicated where this limitation is supported in the originally filed disclosure, and no further description has been found. Claims 21-23 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,719,244 to Pasca et al. (“Pasca”) in view of U.S. Patent Application Publication 2010/0042619 by Jones et al (“Jones”), U.S. Patent Application Publication 2013/0166585 by Das Sarma et al. (“Das Sarma”), U.S. Patent Application Publication 2006/0293879 by Zhao et al. (“Zhao”) and U.S. Patent Application Publication 2010/0082620 by Jennings (“Jennings”).

	Regarding claim 1, Pasca discloses:
1. A system comprising: See Pasca, at least Fig. 1, depicting a system.
a data store storing [data] …; and See Pasca, Fig. 1, element 122, depicting a data store. Pasca does not expressly disclose unique fact triggers; However, Jones teaches this. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). 
a query handling system that includes: at least one processor, and a memory storing instructions that, when executed by the at least one processor, cause the query handling system to perform operations including: See Pasca, Fig. 1, elements 104, 116, and 118, depicting a query handling system that uses a processor and memory.
selecting, from a document repository, documents associated with at least one … fact trigger, See Pasca, col. 7, lines 24-30, e.g. “The extraction engine 152 may use a lightweight extraction method to identify and extract an information item and associated sentence fragment from a document previously indexed by a search engine 120, for example. The extraction method can identify an information item, such as a date, in the text of a document and match a pattern to identify a sentence fragment in close proximity to the date.” Also see Jones, ¶ 0041, e.g. “A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.”
Pasca and Jones do not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
Pasca and Jones also teach: the at least one unique fact trigger including a whitelisted trigger phrase …, See Jones, ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database.”
 that identifies the documents as including unique facts. However, this is taught by Jennings. See Jennings, ¶ 0074 and 0078 and Fig. 7, e.g. "The method and system of the present disclosure also use the structured attributes as a set of key field values to be treated as separate entities from the field values prepared by means of bag of word extraction techniques used for unstructured attributes." That is, Jennings teaches the use of structured values as whitelist triggers/keys for storing unstructured attributes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the unique fact triggers of Pasca, Jones, and Das Sarma along with Jennings’ structured attribute key fields in order to provide a hierarchical classification of unstructured attributes for retrieval in a database as essentially suggested by Jennings (see ¶ 0078).
generating entity-sentence pairs for a first entity by: extracting sentences from the selected documents and, for each sentence of at least some of the sentences: identifying a reference to the first entity in the sentence, filtering out the sentence if the sentence matches a … pattern, and storing the sentence and an identifier for the document from which the sentence was extracted as an entity-sentence pair for the first entity, See Pasca, col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence  
Pasca does not expressly disclose a structured fact pattern. However, Zhao teaches this. See Zhao, Fig. 3, depicting structured fact patterns. Also see ¶ 0038, e.g. “The extracted A-V pairs may be new A-V pairs for the object or A-V pairs already associated with the object (pre-existing A-V pairs) and stored in the fact repository 114. For pre-existing A-V pairs, the A-V pair is not stored again in the fact repository 114, … New A-V pairs are merged into the object (220) and stored in the fact repository 114.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s fact filtering with Zhao’s structured pre-existing A-V pairs in order to utilize a data structure for storing facts as suggested by Zhao (see ¶ 0022 and 0041).
generating at least one main unique fact cluster for the first entity by clustering the entity-sentence pairs on salient terms, See Pasca, col. 8, lines 55-58, e.g. “In block 304, the identified relevant entries are grouped based on the associated information item. The search result processor 126 may group entries with the same information items into groups.”
determining a representative sentence for the at least one main unique fact cluster, and providing the representative sentence in response to a query that identifies the first entity. See Pasca, Fig 5, element 502, depicting a response 
	Regarding claim 2, Pasca discloses:
2. The system of claim 1, wherein selecting the documents associated with the at least one unique fact trigger includes, for a first document of the selected documents: identifying a unique fact trigger phrase in text associated with a link to the first document. See Pasca, col. 3, lines 53-56, e.g. “links to documents.”
	Regarding claim 3, Pasca discloses:
3. The system of claim 1, wherein selecting the documents associated with the at least one unique fact trigger includes, for a first document of the selected documents: 
identifying a unique fact trigger phrase in a first query stored in a data store of historical search records; and See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.”
determining that the first document is identified in a search result for the first query in the data store of historical search records. See Jones, ¶ 0155, e.g. “a search resource associated with information associated with a previous search request may be more likely to be selected.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). 

	Regarding claim 7, Pasca discloses:
7. The system of claim 1, wherein providing at least one of the representative sentences in response to a query includes: providing all of the representative sentences as a … list. See Pasca, Fig. 5. Element 502. Pasca does not expressly disclose scrollable. However, Jones teaches this. See Jones, Fig. 12, element 1272, depicting a scrollable list. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s list with Jones’ scroll box in order to provide the ability to navigate within a window as suggested by Jones (see ¶ 0165).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma, Zhao, and Jennings as applied above, and further in view of U.S. Patent 9084025 to Gossweiler et al. (“Gossweiler”) and U.S. Patent Application Publication 2016/0277485 by Abrams et al. (“Abrams”).

	Regarding claim 4, Pasca discloses:
4. The system of claim 1, wherein selecting documents associated with at least one unique fact trigger includes, for a first document of the selected documents: 
Pasca does not expressly disclose eliminating, from selection, documents associated with at least one blacklist phrase. However, this is taught by Gossweiler. See Gossweiler, col. 5, lines 50-54, e.g. “when a term or phrase in the search query matches any item in the second list (Blacklist), the comparison (212) does not meet the predefined criteria.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s document selection with Gossweiler’s blacklist in order to conform to predefined search criteria as suggested by Gossweiler.
Pasca and Gossweiler does not expressly disclose the blacklist phrase including at least one of lies, myths, and fake. However, this is taught by Abrams. See Abrams, ¶ 0038, e.g. “Blacklisted URLs include, for example, inappropriate content and spam content, such as fake news sites. Various entities or individuals can maintain lists of blacklisted content. In some embodiments, software algorithms may identify inappropriate content by analyzing the content to determine the number of words and paragraphs on a page. These software algorithms may also analyze text and photos/videos on a web site to identify spam, pornography or other inappropriate content.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gossweiler’s blacklist phrases with . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma, Zhao, and Jennings as applied above, and further in view of U.S. Patent Application Publication 2007/0179930 by Wang et al. (“Wang”).

	Regarding claim 5, Pasca does not expressly disclose:
5. The system of claim 1, wherein the sentences selected from the documents are selected from a central portion that excludes comments. However, this is taught by Wang. See Wang, ¶ 0035, e.g. “At least in Internet searching embodiments it may be useful to exclude comment tags.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s documents with Wang’s comment exclusion in order to provide pertinent content as suggested by Wang.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma, Zhao, and Jennings as applied above, and further in view of U.S. Patent Application Publication 2011/0218947 by Vadlamani et al. (“Vadlamani”) and U.S. Patent Application Publication 2007/0198480 by Hogue et al. (“Hogue”).

Regarding claim 6, Pasca discloses:
6. The system of claim 1, wherein generating the at least one main unique fact cluster includes: determining a set of … terms for each sentence, See Pasca, col. 5, lines 26-29, e.g. “In one embodiment, the query processor 124 processes a received search query by, for example, identifying tokens in the search query and removing unnecessary tokens or words, such as stop words, from the search query.” Pasca also teaches stop words (see col. 7, lines 10-12), but does not expressly disclose salient terms …  wherein the set of salient terms excludes stop words; and However, this is taught by Vadlamani. See Vadlamani, ¶ 0033, e.g. “after the stop words have been filtered out.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s stop work removal with Vadlamani’s stop word document analysis in order to identify important words as essentially suggested by Vadlamani.
Pasca does not expressly disclose: clustering a first sentence and a second sentence when the respective sets of salient terms are equivalent, where a first term and a second term are equivalent when: the first term and the second term are the same, the first term is a synonym of the second term, or the first term and the second term are numbers, regardless of a value represented by the numbers. However, this is taught by Hogue. See Hogue, ¶ 0037, e.g. “Various janitors 110 act on facts to normalize attribute names, and values and delete duplicate and near-duplicate facts so an object does not have redundant information … As a result when you look at the source pages for this fact, on some you'll find an exact match of the fact and on others text that is considered .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma, Zhao, and Jennings as applied above, and further in view of U.S. Patent Application Publication 2013/0173639 by Chandra et al. (“Chandra”).

	Regarding claim 8, Pasca discloses:
8. The system of claim 1, wherein for each entity-sentence pair stored, the first entity meets a topicality threshold, wherein the topicality threshold is a function of … the topicality of the first entity to the document from which the sentence was extracted. See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also see col. 9, lines 27-30, e.g. “select an entry or entries out of a group if the group scores above a predetermined threshold.” Pasca does not expressly disclose a type of the first entity and … This is taught by Chandra. See Chandra, ¶ 0037, e.g. “For example, static and dynamic relevance scores can be obtained for entity types, through static content within data relevant to each type.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s threshold with Chandra’s entity type in order to utilize a standard technique of query understanding as suggested by Chandra.

s 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma and Chandra.

	Regarding claim 9, Pasca discloses:
9. A method comprising: See Pasca, Fig. 2, depicting a method.
selecting, from a document repository, documents associated with at least one … fact trigger; See Pasca, col. 7, lines 24-30, e.g. “The extraction engine 152 may use a lightweight extraction method to identify and extract an information item and associated sentence fragment from a document previously indexed by a search engine 120, for example. The extraction method can identify an information item, such as a date, in the text of a document and match a pattern to identify a sentence fragment in close proximity to the date.” Pasca does not expressly disclose unique fact triggers. However, Jones teaches this. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081).
unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
generating entity-sentence pairs from the documents selected, where an entity from a knowledge base is associated with a sentence in an entity-sentence pair when the sentence includes a mention of the entity; See Pasca, col. 5, lines 56-63, e.g. “The extraction engine may also access an index of semi-structured information, such as, for example, encyclopedias and dictionaries. In the case of encyclopedias, the information items may be the subjects in the encyclopedia and the sentence fragments may be part of subjects' associated articles. With dictionaries, the information items may be words and the sentence fragments may be the words' associated definitions.” Also see col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence fragments. An identified sentence fragment that is not filtered is extracted with its corresponding information item and the information item--sentence fragment pair is indexed together.” 
for a first entity of the entities represented by the entity-sentence pairs: clustering the entity-sentence pairs for the first entity using salient terms occurring in the sentence, the clustering resulting in main clusters, wherein at least one main cluster has a supporting cluster, and See Pasca, col. 8, lines 55-58, e.g. “In block 304, the identified relevant entries are grouped based on the associated information item. The search result processor 126 may group entries with the same information items into groups.”
wherein the salient terms include terms in the sentence that are not stop words, See Pasca, col. 5, lines 26-29, e.g. “the query processor 124 processes a received search query by, for example, identifying tokens in the search query and removing unnecessary tokens or words, such as stop words, from the search query.”
determining a representative sentence for each of the main clusters; and See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences.
determining topicality scores for the representative sentences with respect to the documents from which the entity-sentence pairs within the main clusters, for which the representative sentences were determined, were generated; See Pasca, Fig. 3, element 302 “Score identified entries.” Also see col. 8, lines 29-33, e.g. “In block 302, the identified entries from block 206 are scored. In one embodiment, the search result processor 126 computes a relevance score for each of the identified entries in block 206 using a relevance score formula.”
determining a topicality threshold based on a … [formula] referred to by the entity-sentence pair; and See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also 
Pasca does not expressly disclose: a type of entity … This is taught by Chandra. See Chandra, ¶ 0037, e.g. “For example, static and dynamic relevance scores can be obtained for entity types, through static content within data relevant to each type.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s threshold with Chandra’s entity type in order to utilize a standard technique of query understanding as suggested by Chandra.
based on the topicality score meeting the topicality threshold, providing at least one of the representative sentences in response to a query that identifies the first entity. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”

	Regarding claim 10, Pasca discloses:
10. The method of claim 9, further comprising, for each sentence of the entity-sentence pairs for the first entity: determining whether the sentence is classified as bad or good with respect to the first entity, wherein only sentences classified as good are eligible to be a representative sentence. See Pasca, col. 7, lines 17-18, e.g. “After the 

	Regarding claim 13, Pasca discloses:
13. The method of claim 9, wherein determining the representative sentence includes, for each main cluster: 
calculating a sentence score for each sentence in the entity-sentence pairs in the main cluster, the sentence score including an importance factor based on a semantic importance of the first entity to the sentence; and See Pasca, col. 8, lines 33-44, e.g. “The relevance score formula can favor sentence fragments having search terms appearing closer to each other and sentence fragments that have a smaller number of overall terms. In one embodiment, Formula 1 below is used to compute relevance scores for sentence fragments.”
selecting a sentence with a highest sentence score as the representative sentence for the main cluster. See Pasca, col. 10, lines 5-7, e.g. “use a relevance score associated with each entry to select the sentence fragment to associate with each information item.”

	Regarding claim 14, Pasca discloses:
14. The method of claim 9, wherein determining the representative sentence includes, for each main cluster: 
calculating a sentence score for each sentence in the entity-sentence pairs in the main cluster, the sentence score including a document topicality score for the first entity to the document; and See Pasca, col. 8, lines 33-44, e.g. “The relevance score formula can favor sentence fragments having search terms appearing closer to each other and sentence fragments that have a smaller number of overall terms. In one embodiment, Formula 1 below is used to compute relevance scores for sentence fragments.”
selecting a sentence with a highest sentence score as the representative sentence for the main cluster. See Pasca, col. 10, lines 5-7, e.g. “use a relevance score associated with each entry to select the sentence fragment to associate with each information item.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma and Chandra as applied above, and further in view of U.S. Patent Application Publication 2014/0136323 by Zhang et al. (“Zhang”).

	Regarding claim 11, Pasca discloses:
11. The method of claim 10, wherein determining whether the sentence is classified as bad or good includes: … classifying the sentence as good … See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also see col. 9, lines 27-30, e.g. “select an entry or entries out of a group if the group scores above a predetermined threshold.”
determining whether the sentence includes a pronoun; and responsive to determining that the sentence does include a pronoun: determining whether the pronoun refers to a topic of the sentence or to a noun in the sentence; and … classifying the sentence … when the pronoun refers to a topic of the sentence or to a noun in the sentence. However, Zhang teaches this. See Zhang, ¶ 0022, e.g. “tokenizing such components into instances of terms, each of which can contain one or more words, and then identifies the grammatical attributes and roles of these components. The grammatical attributes include what is known as the parts of speech, such as a noun, a pronoun, …” Also see ¶ 0060, e.g. “In (11), the presence of the word "my", with its grammatical attributes of being a first person possessive pronoun as a modifier of the head noun of "computer”.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s threshold with Zhang’s pronoun analysis in order to assign term importance based on semantic meaning as essentially suggested by Zhang (see ¶ 0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma and Chandra as applied above, and further in view of Zhang and U.S. Patent Application Publication 2012/0150920 by Roulland et al. (“Roulland”).

	Regarding claim 12, Pasca discloses:
12. The method of claim 10, wherein determining whether the sentence is classified as bad or good includes: 
classifying the sentence as good responsive to the determining. See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also see col. 9, lines 27-30, e.g. “select an entry or entries out of a group if the group scores above a predetermined threshold.”
Pasca does not expressly disclose: determining whether the sentence includes a noun referred to by a … noun elsewhere in a source of the sentence; However, this is taught by Roulland. See Roulland, ¶ 0129, e.g. “noun phrases which are still ambiguous after using the results of the co -reference analysis may be disambiguated. … Here, latch can be disambiguated as the one being on the right side of the center feed roll cartridge.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s analysis with Roulland’s noun analysis in order to disambiguate a reference using sematic analysis as suggested by Roulland. 
Pasca and Roulland do not expressly disclose a proper noun … and responsive to determining that the sentence does include a noun referred to by a … noun: determining that the noun refers to a topic of the sentence or that the sentence includes the proper noun, and … However, Zhang teaches this. See Zhang, ¶ 0022, e.g. “tokenizing such components into instances of terms, each of which can contain one or more words, and then identifies the grammatical attributes and roles of these components. The grammatical attributes include what is known as the parts of speech, such as a noun, a pronoun, …” Also see Zhang, ¶ 0035, e.g. “a larger numeric value can be assigned to a regular or proper noun.” Also see ¶ 0060, e.g. “In (11), the presence of the word "my", .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma and Chandra as applied above, and further in view of U.S. Patent Application Publication 2013/0325440 by Kim et al. (“Kim”).

	Regarding claim 15, Pasca discloses:
15. The method of claim 9, wherein determining the representative sentence includes, for each main cluster: 
calculating a sentence score for each sentence in the entity-sentence pairs in the main cluster, the sentence score being based on a document topicality score for the first entity, a semantic importance of the first entity to the sentence, See Pasca, col. 8, lines 33-44, e.g. “The relevance score formula can favor sentence fragments having search terms appearing closer to each other and sentence fragments that have a smaller number of overall terms. In one embodiment, Formula 1 below is used to compute relevance scores for sentence fragments.”
Pasca does not expressly disclose a rank for a source of the sentence, and a length of the sentence; and However, this is taught by Jones and Kim. See Jones, ¶ 
selecting a sentence with a highest sentence score as the representative sentence for the main cluster. See Pasca, col. 10, lines 5-7, e.g. “use a relevance score associated with each entry to select the sentence fragment to associate with each information item.”
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones, Das Sarma, and Zhao.

	Regarding claim 16, Pasca discloses:
16. A non-transitory medium having code segments stored thereon, the code segments, when executed by a processor cause the processor to: See Pasca, col. 4, lines 51-54, e.g. “computer-readable media.”
determine that a query relates to an entity in a knowledge base and includes [data] …; See Pasca, col. 2, lines 34-40, e.g. “By way of introduction and example, one 
Pasca does not expressly disclose a unique fact trigger. However, Jones teaches a fact trigger. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). Pasca and Jones do not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
Pasca and Jones also teach: … the unique fact trigger including a whitelisted trigger phrase; See Jones, ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database.”
determine that the entity has an associated unique fact list, the unique fact list including sentences extracted from source documents that mention the entity, wherein sentences that match a … pattern are filtered out of the unique fact list.; and See Pasca, col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence fragments. An identified sentence fragment that is not filtered is extracted with its corresponding information item and the information item--sentence fragment pair is indexed together.” Also see, col. 8, lines 55-58, e.g. “In block 304, the identified relevant entries are grouped based on the associated information item. The search result processor 126 may group entries with the same information items into groups.”
Pasca does not expressly disclose a structured fact pattern. However, Zhao teaches this. See Zhao, Fig. 3, depicting structured fact patterns. Also see ¶ 0038, e.g. “The extracted A-V pairs may be new A-V pairs for the object or A-V pairs already associated with the object (pre-existing A-V pairs) and stored in the fact repository 114. For pre-existing A-V pairs, the A-V pair is not stored again in the fact repository 114, … New A-V pairs are merged into the object (220) and stored in the fact repository 114.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s fact filtering with Zhao’s structured pre-existing A-V pairs in order to utilize a data structure for storing facts as suggested by Zhao (see ¶ 0022 and 0041).
provide the unique fact list in response to the query. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”

	Regarding claim 17, Pasca discloses:
17. The non-transitory medium of claim 16, the code segments further causing the processor to: generate a list of documents from a document repository that are responsive to the query; and provide the documents that are responsive to the query with the unique fact list. See Pasca, col. 10, lines 40-43, e.g. “the information items 504 and/or the sentence fragments 506 may be a hyperlink to the document from which the information item and associated sentence fragment were extracted.”

	Regarding claim 18, Pasca discloses:
18. The non-transitory medium of claim 17, wherein the unique fact list is presented in a position of prominence with regard to the list of documents responsive to the query. See Pasca, Fig. 5, element 502.

	Regarding claim 19, Pasca discloses:
19. The non-transitory medium of claim 16, wherein the unique fact list is provided as a … list. See Pasca, Fig. 5. Element 502. Pasca does not expressly disclose .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma and Jones.

Regarding claim 20, Pasca discloses:20. A method comprising: See Pasca, Fig. 2, depicting a method.
determining that a query relates to an entity in a knowledge base and includes [data] …; See Pasca, col. 2, lines 34-40, e.g. “By way of introduction and example, one illustrative embodiment of the present invention provides a method for retrieving a specific information item (such as a date or entity name) and a sentence fragment associated with the information item in response to a search query. The information item and sentence fragment may be located in or otherwise associated with an index.”
Pasca does not expressly disclose a unique fact trigger, However, Jones teaches a fact trigger. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
Pasca and Jones also teach: … the unique fact trigger including a whitelisted trigger phrase; See Jones, ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database.”
determining that the entity has an associated … fact list, the … fact list including sentences extracted from source documents that mention the entity, the sentences being classified as good based on the entity being a topic of the sentence; See Pasca, col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence fragments. An identified sentence fragment that is not filtered is extracted with its corresponding information item and the information item--sentence fragment pair is indexed together.” Also see, col. 8, lines 55-58, e.g. “In block 304, the identified 
Pasca does not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
selecting at least one of the unique facts from the unique fact list; and providing the at least one unique fact in response to the query. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma and Jones as applied above, and further in view of U.S. Patent Application Publication 2001/0051940 by Soulanille (“Soulanille”).

21. The method of claim 20, further comprising: 
… selecting, as the at least one unique fact, a first unique fact in the unique fact list. See Pasca, col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
Pasca does not expressly disclose ordering the unique facts in the unique fact list in a random order; and However, this is taught by Soulanille. See Soulanille, ¶ 0102, e.g. “The N line listings appear in the N display positions in random order.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s output with Soulanille’s ordering in order to incentivize a publisher to achieve favorability as essentially suggested by Soulanille.

	Regarding claim 22, Pasca discloses:
22. The method of claim 20, further comprising: 
Pasca does not expressly disclose limitations as indicated below. However, these are taught as follows:
ordering the unique facts in the unique fact list in a random order; See Soulanille, ¶ 0102, e.g. “The N line listings appear in the N display positions in random order.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s output with Soulanille’s ordering in order to incentivize a publisher to achieve favorability as essentially suggested by Soulanille.
determining that the query includes a unique fact trigger; and See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). 
providing, responsive to the determining, the unique facts in the random order in response to the query. See Pasca, col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma and Jones as applied above, and further in view of U.S. Patent Application Publication 2004/0139106 by Bachman et al. (“Bachman”).

	Regarding claim 23, Pasca discloses:
23. The method of claim 20, further comprising: obtaining, from the knowledge base, facts about the entity; and providing the facts from the knowledge base with the at least one unique fact, … See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
Pasca does not expressly disclose wherein the knowledge base lacks the unique fact about the entity. However, this is taught by Bachman. See Bachman, ¶ 0069, e.g. “if no keywords are found within the context provided by the user, then, as shown at block 521, ROK search engine 230 automatically broadens the search space to include external search spaces.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s facts with Bachman’s external search in order to provide sufficient results if not immediately found as suggested by Bachman. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 9,110,977 to Pierre et al. See col. 15, lines 36-67, e.g. “Other examples of content blocks that may be automatically created include, without limitation: … categorized, labeled, and branded content blocks that group data elements from linguistic structures according to interests, such as for example : Did you know that . . . ; Some people say . . . ; But other people think . . . ; Latest buzz . . . ; What's happening around here . . . ; Historical interest . . . ; Future events . . . ; Things politicians said in the last 24 hours . . . ; What happened in the San Francisco real estate market today . . . .”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/James D. Rutten/Primary Examiner, Art Unit 2121